On March 14, 1996, it was ordered that the defendant be sentenced to the custody of the Department of Corrections for a term of ten (10) years for the offense of Forgery, a Felony, and be subject to all rules and restrictions of the Department of Corrections, with credit to be given by the Jefferson County Sheriff’s Office for time served. The Court further recommends that the defendant be screened for placement at a pre-release center and comply with the conditions as stated in the March 14,1996judgment.
On August 23, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing, the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 23rd day of August, 1996.
*72DATED this 16th day of September, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal